           Case 1:04-cv-02022-PLF Document 515 Filed 05/30/19 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


____________________________________
                                    )
SAIFULLAH PARACHA,                  )
                                    )
            Petitioner,             )
      v.                            )                 Civil Action No. 04-2022 (PLF)
                                    )
DONALD J. TRUMP, et al.,            )
                                    )
            Respondents.            )
____________________________________)




                  MEMORANDUM OPINION AND SCHEDULING ORDER

               On May 22, 2019, the Court granted petitioner’s motion [Dkt. No. 506] for an

evidentiary hearing on the merits of his habeas corpus petition and reserved certain related

matters for later decision. See May 22, 2019 Minute Order. This opinion and order define the

parties’ obligations and deadlines with respect to the October 2019 evidentiary hearing. The

Court has reviewed the individual and joint filings setting out the parties’ respective positions as

to the schedule for briefing and discovery and the testimony to be presented. See Dkt. Nos. 507,

508, 512. 1 The Court also held a status conference to discuss these matters on May 15, 2019.

Upon consideration of the filings, the parties’ representations at the status conference, and the

entire record in this case, the Court establishes the following schedule and procedures for the

evidentiary hearing, briefing, and discovery.




       1
               Respondents’ Response to Petitioner’s Motion for Evidentiary Hearing [Dkt. No.
507]; Petitioner’s Reply to Respondents’ Response to Motion for Evidentiary Hearing [Dkt. No.
508]; April 1, 2019 Joint Status Report, [Dkt. No. 512].
         Case 1:04-cv-02022-PLF Document 515 Filed 05/30/19 Page 2 of 7



               I.      DATES OF HEARING AND PRE-HEARING CONFERENCE

               As announced in the Court’s minute order of May 22, 2019, the evidentiary

hearing on the merits of Petitioner Saifullah Paracha’s petition for habeas corpus is scheduled to

commence at 10:00 AM on Monday, October 21, 2019. The hearing will continue day-to-day

until concluded; the Court has allotted up to two weeks for the proceedings, if necessary. The

Court will hold a pre-hearing conference at 10:00 AM on Wednesday, October 8, 2019.


                                  II.     BRIEFS AND EXHIBITS

                                    A. Pretrial Briefs and Motions

               The parties shall file simultaneous pre-trial merits briefs on or before September

20, 2019. The briefs are not to exceed 45 pages in length and must include the following

elements, at minimum: (i) discussion of applicable legal principles concerning detention

authority and any other legal issues relevant to Mr. Paracha’s petition for habeas corpus;

(ii) discussion and argument with respect to any questions of weight or admissibility of specific

evidence; and (iii) discussion and argument concerning the relevant facts, with specific citations

to and discussion of the evidence relevant to the positions taken in the briefs. The parties shall

file simultaneous opposition merits briefs, not to exceed 35 pages, on or before October 4, 2019.

               Either party may move for the admission of hearsay evidence, or file any other

evidentiary motion, on or before September 20, 2019. The party opposing the admission of such

evidence may respond on or before October 4, 2019.




                                                 2
           Case 1:04-cv-02022-PLF Document 515 Filed 05/30/19 Page 3 of 7



                                                B. Exhibits

               All exhibits shall be submitted to the Court in hard copy, to include two copies of

the numbered list of exhibits and two separate bound and tabbed copies of the exhibits. To the

extent possible, the parties shall use joint exhibits. The parties shall submit their joint exhibits

to the Court on or before October 4, 2019. Each joint exhibit shall be marked “JE # ___.” If

separate exhibits are necessary, or should the parties need to add additional exhibits after

October 4, 2019, respondents’ exhibits shall be marked as “RE # ___” and petitioner’s exhibits

shall be marked as “PE # ___.” Separate exhibits, if necessary, shall be submitted as soon as

practicable, but in no event later than October 16, 2019.


                                         III.     DISCOVERY

                                    A. Pending Discovery Motions

               The Court will resolve the discovery requests contained in Dkt. Nos. 426 and 429

by separate order.

               The discovery dispute addressed in Dkt. No. 494, a motion from respondents, also

remains outstanding. The motion concerns a provision of the Case Management Order (“CMO”)

that allows respondents to seek an exception to disclosure if they object to providing

appropriately cleared counsel for petitioner with classified information that respondents would

otherwise be obligated to disclose. See Dkt. No. 219, Paragraph I.F; see also Dkt. Nos. 204,

308. 2 Respondents have submitted one such request, which they filed as an ex parte motion. See

Dkt. No. 494. On or before June 14, 2019, respondents shall inform the Court whether any part



       2
             Judge Hogan issued a Case Management Order governing certain aspects of all
Guantanamo habeas cases in this District on November 6, 2008 [Dkt. No. 204], and amended the
Order on December 16, 2008 [Dkt. No. 219]. The undersigned amended certain definitions in
the CMO for cases in this Court, including the instant case, on July 16, 2009 [Dkt. No. 308].
                                                   3
          Case 1:04-cv-02022-PLF Document 515 Filed 05/30/19 Page 4 of 7



of the ex parte Section I.F motion now pending is moot or has otherwise changed; respondents

may also supplement the motion by the same deadline.


                                    B. Other Outstanding Discovery

                Fact discovery will close on September 4, 2019. On or before August 14, 2019,

respondents shall complete searches and make any supplemental productions pursuant to their

ongoing discovery obligations under Section I.D.2 of the CMO. See Dkt. No. 204. On or before

August 14, 2019, respondents shall also file any additional motions pursuant to Section I.F of the

CMO. See Dkt. No. 219. Respondents may present the motions in a consolidated omnibus

motion.


                              IV.     TESTIMONY AT THE HEARING

                                       A. Petitioner’s Testimony

                On or before August 21, 2019, petitioner must advise respondents and the Court

as to whether he will testify at the evidentiary hearing.


                                               B. Experts

                On or before August 21, 2019, petitioner must advise respondents and the Court

as to whether he will call expert witnesses – and, if so, the names and areas of expertise of the

witnesses that petitioner will call at the hearing.


                                          C. Rebuttal Evidence

                On or before September 4, 2019, respondents must advise petitioner and the Court

as to whether they will call fact or expert witnesses – and, if so, the names and areas of expertise,

if applicable, of the witnesses that respondents will call at the hearing.



                                                      4
         Case 1:04-cv-02022-PLF Document 515 Filed 05/30/19 Page 5 of 7



                                   D. Petitioner’s Access to the Hearing

               Petitioner will be permitted to view or listen to the unclassified opening

statements, the unclassified testimony of his own witnesses, and the unclassified testimony of

any witness called by respondents, to the extent that it is practicable for any classified testimony

from respondents’ witnesses to be presented separately. Should respondents call witnesses,

respondents may file a motion on or before September 4, 2019, which sets out the testimony (if

any) that petitioner should not be permitted to hear. Petitioner will not be permitted to view or

listen to counsel’s classified opening statements, closing arguments, or any other presentation of

evidence or argument, except as explicitly noted in this paragraph. The parties will arrange for

petitioner to see the appropriate portions of the proceedings by means of a live video conference

or, if not technically feasible, to listen to the appropriate portions of the proceedings through a

live audio connection.


                               V.        CONDUCT OF THE HEARING

               Opening Statements: The parties will begin with their unclassified opening

statements, with respondents presenting their opening statement first. Counsel for petitioner

must provide any interpreter necessary for petitioner’s participation via video or audio

conference; respondents must coordinate with the appropriate parties to arrange for secure video

or audio conference capabilities. Following the unclassified opening statements, respondents

and petitioner will, in turn, present classified opening statements, to which Mr. Paracha will not

have access.

               Petitioner’s Testimony: Following the opening statements, Mr. Paracha will

have the opportunity to testify.




                                                   5
         Case 1:04-cv-02022-PLF Document 515 Filed 05/30/19 Page 6 of 7



               Presentation of Evidence: Other than in their presentation of the testimony of

Mr. Paracha and any expert witnesses or other rebuttal witnesses, the parties will make an issue-

by-issue presentation. Each fact or expert witness may only testify once. On or before October

4, 2019, the parties shall file a joint statement of the material issues in dispute and the order in

which they will be presented at the hearing. If necessary, the joint statement may contain

individual parties’ positions as to areas of disagreement. As to each material issue, respondents

shall make the first presentation, petitioner will have an opportunity to respond, and respondents

will have an opportunity for rebuttal.

               Closing Arguments: The parties shall present classified closing statements, with

respondent preceding petitioner. Respondents will be allowed rebuttal, but the total time for

each party’s argument shall be the same.


                                   VI.      ADDITIONAL MATTERS

                                         A. Trial of Uzair Paracha

               The Court will not delay or alter the schedule of these proceedings in light of the

federal criminal proceedings against petitioner’s son. The parties, however, periodically shall

apprise the Court of the status of the case.


                                          B. Amended Traverse

               The government will provide a copy of the amended traverse suitable for Mr.

Paracha’s review at its earliest convenience and, if possible, before the evidentiary hearing. In

light of petitioner’s representations during the status conference on May 15, 2019, however,

respondents need not provide the review copy before the hearing if doing so would further delay




                                                   6
         Case 1:04-cv-02022-PLF Document 515 Filed 05/30/19 Page 7 of 7



the hearing. Respondents shall prioritize timely compliance with their discovery and briefing

obligations.

                                        VII.   CONCLUSION

               In accordance with the procedures and schedule set forth above, the Court will

hold an evidentiary hearing in this matter beginning on Monday, October 21, 2019 at 10:00 AM.

Accordingly, it is hereby

               ORDERED that the parties will comply with each of the deadlines established

above for the briefing and other pre-hearing obligations; and it is

               FURTHER ORDERED that the parties shall submit joint status reports apprising

the Court of their progress on the foregoing matters on July 1, 2019; August 1, 2019; September

4, 2019; and October 4, 2019.

               SO ORDERED.



                                                                         /s/              .
                                                             PAUL L. FRIEDMAN
                                                             United States District Judge

DATE: May 30, 2019




                                                 7
